Hammond, J.
The judge before whom without a jury the case was tried found that in making the payments in question the plaintiff acted, not as the agent of her mother’s estate, but for herself alone; that the payments were made from her own money; that they were not beneficial to her, and that they were not made by way of a loan to her mother’s estate. All of these findings were warranted by the evidence. The plaintiff, being a minor at the time the payments were made, had the right to rescind the transactions even without putting the defendant in statu quo. Simpson v. Prudential Ins Co. 184 Mass. 348, and cases cited. It follows that the first ten rulings requested were properly refused.
It is urged by the defendant that the practical effect of a decision that an institution like the defendant, having thousands of depositors, “takes payments from the hands of a minor at its peril,” would be serious. The obvious answer to this is that if the defendant cannot safely do business under the general rules of law, it should close its business, and not that the law should be changed to meet its methods. The eleventh ruling requested was rightly refused.

Exceptions overruled.